DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 2 requires “the lowered portions extend to the second end and are connected to each other adjacent the end” however the specification does not describe lowered portions which are “connected”.
Claim Objections
Claim 9 is objected to because of the following informalities:  
In claim 9, line 3, “a muzzle attachment device” should read –the muzzle attachment device—if the intent is to refer to the muzzle attachment device of claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 4, 8, 10, 11, 15 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 2, the phrase “the end” lacks sufficient antecedent basis rendering the claim indefinite. For purposes of applying prior art, it will be interpreted as either first or second end introduced in claim 1.
 claims 4, 11 and 20, the phrase “non-helical grooves” formed on an interior surface of each port is in conflict with the specification which describes “helical flutes 302” formed in each of the ports ¶[0033]. The conflict between the claims and the disclosure introducing uncertainty in the scope of the claims and rendering the claim indefinite.  Is the intent to claim helical grooves as supported in the specification? For purposes of applying prior art, it will be given broadest reasonable interpretation.
In claim 8, the phrase “a bore” introduces a second bore to the muzzle device, however, the disclosure supports only a single bore 102. The conflict between the claims and the disclosure introducing uncertainty in the scope of the claims and rendering the claim indefinite.  For purposes of applying prior art, it will be interpreted as the bore introduced in claim 1.
In claim 10, the phrase “the plurality of ports” lacks sufficient antecedent basis rendering the claim indefinite. For purposes of applying prior art, it will be interpreted as the plurality of longitudinal openings introduced in claim 1.
In claim 15, the phrase “each opening” lacks sufficient antecedent basis rendering the claim indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,012,464 to Bray (“Bray”).
Regarding claims 1, 3-6, 11-14 and 20, Bray discloses a system for controlling a signature of a firearm discharge event, the system comprising: 
a rifle having a muzzle (Fig. 7); 
100, Fig. 1) coupled at a first end to the muzzle (Fig. 7), the muzzle signature management device comprising: 
a body having a bore 102 through a central axis, where the body is generally tubular and having a first end 104 and a second end 106, and where the body comprises a muzzle attachment device (best shown in Fig. 3b) disposed adjacent the first end 104, and where the body comprises alternating raised portions (between troughs 116) and lowered portions 116; 
a plurality of longitudinal openings (306, Fig. 3b) extending along the central axis, each of the plurality of longitudinal openings extending at an angle with reference to the central axis (see Fig. 4) within one of the raised portions, from a region adjacent the muzzle attachment device to the second end (see Figs. 3a, 3b),
a plurality of ports (108 - Fig. 1), extending from the bore 102 to an exterior surface 110 of the body at a non-orthogonal angle of between about 60 and 70 degrees with respect to the central axis (see Fig. 4, wherein the angle is depicted as 65 degrees with respect to the central axis); and 
a plurality of generally non-helical grooves 302 formed on interior surfaces of each of the plurality of ports (see Figs. 3b and 5b).
Regarding claims 2, 7 and 16, Bray further discloses where the lowered portions 116 extend in a longitudinal direction parallel to the central axis to the second end 106 and are connected to each other adjacent the end (wherein the troughs 116 are at least fluidly connected at either end of the device).
Regarding claims 8 and 17, Bray further discloses a plurality of channels 112 extending from a bore to an area within one of the raised portions.
Regarding claims 9, 10, 18 and 19, Bray further discloses a plurality of slots 112 comprising a plurality of parallel grooves 502 formed in interior surfaces of the slot, where each of the plurality of slots extends from an area adjacent the second end of the body 106 to a region adjacent a muzzle 112 intersects at least two of the plurality of ports (306 or 108 - Fig. 1).
Regarding claim 15, Bray further discloses a bevel 304 formed in the exterior surface of the body around each opening of the plurality of ports in the exterior surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641